EXHIBIT 13 Rule 14a-3 Annual Report PRESIDENT’S MESSAGE To Our Shareholders: Last year I began this letter with the statement: “We believe that the real test of a community banking company – its philosophy, its model, its culture, and its people – comes not when times are good, but rather when difficult and demanding times test our strength and commitment.”The past three years have been among the most extraordinary and challenging in the history of Firstbank Corporation, the financial services industry, and the Michigan, national, and global economies.We have endured a once-in-a-generation economic, political and social storm, the impact of which will continue to be felt for years or even decades to come.I am pleased to report that we are not just persevering – we are making progress – and remain confident that we are returning our company to acceptable levels of earnings and performance.We achieved improved profitability in 2010 and believe that better times are ahead.I want to assure you that we are taking the right steps to maintain the strength and stability of the company while positioning ourselves for success as economic and market conditions improve. In 2010, Firstbank Corporation earned net income of $3.8 million, or 27 cents per share, an improvement of 40% over 2009. Net income available to common shareholders improved from $1,151,000 in 2009 to $2,084,000 in 2010 or 81% year over year.Net interest income increased 5.6% to $51.5 million. Average earning assets increased 4.0%. Average deposits increased 9.9%. Gains from the sale of mortgage loans totaled more than $5.9 million, as we helped our customers take advantage of the low interest rate environment to lock-in safe, low rate, long-term financing for their homes. We achieved these results despite continued high unemployment levels in many of our communities and throughout our state; despite the unstable real estate environment in which both commercial and residential property values continue to fall; and despite a business environment in which a number of our commercial customers have simply exhausted their resources and are no longer able to continue servicing their debts.All of these factors have contributed to high levels of loan losses, and a need to continue building reserves against potential future losses.Our loan loss provision expense in 2010 was $13.4 million, down slightly from the 2009 expense of $14.7 million.The provision covered the $11.0 million of net loan losses incurred in 2010, and further strengthened the reserve to 2.06% of total loans. These results were also attributable to improved efficiency and effective cost control.We completed the disposal of 1st Armored, Inc. during the first quarter of 2010 which produced a small gain, but was neutral to on-going earnings, allowing us to focus all of our energies on our core business of community banking. Staffing levels and benefit costs were challenged throughout the company, resulting in a reduction of more than 6% in that category; additionally, Occupancy and Equipment expense declined by more than 11% as we eliminated overhead wherever possible.Unfortunately, the expenses related to the collection, protection, and disposal of loan collateral, including the falling value of real estate that the company had acquired in satisfaction of loans, offset most of those savings.We believe that as the Michigan and local economies improve, and unemployment rates decline to more traditional levels, the credit related expenses should decline and as a result earnings will improve. Additionally, we have continued to grow low cost core deposits throughout the branch network of the company.We followed 2009’s deposit growth of $103 million, with further deposit growth of $34 million in 2010.Thissuccess in our local markets has allowed us to reduce higher cost wholesale funding, such as Internet and Brokered C.D’s and Federal Home Loan Bank advances by over $115 million during that two year period, helping to improve the net interest margin to 3.87%.The improvement in the margin will be positive for future earnings especially if we are able to generate quality lending opportunities. The maintenance of a strong and high quality level of capital has always been paramount to our company.Likewise, we have long understood the balance sought by traditional community bank shareholders between cash dividends and the retention of capital to support growth initiatives.The management of the capital of the company has become more challenging as we have gone through this economic crisis during which earnings have not sufficiently supported cash dividends, and banking regulators have required capital levels well in excess of amounts previously considered “well capitalized.”As a result, during the year 2009 and into 2010 we reduced the cash dividend to reflect both the lower level of earnings and the growing uncertainty about the economic future.In the second quarter of 2010 we cut the quarterly dividend to $0.01 – a drastic move premised on the need to be prepared for a prolonged and potentially worsening economy.Some would argue that we should have made that reduction in late 2008 or 2009, however, at that time we remained mindful of the importance of the cash dividend to many of our shareholders, and had anticipated that the economic environment would improve.We hope to be able to increase the dividend, however, to do so, we would like to see three specific things happen: several quarters of steadily improving earnings; a consistent and significant reduction of net loan charge-offs (which improves earnings and diminishes the need for additional loan loss reserves); and more certainty around the regulatory requirements for bank capital levels. 1 The company, and all of its’ banks, comfortably meet and exceed not only the definitions to be considered “well capitalized”, but also the evolving regulatory requirements which are determined during the normal regulatory examinations to which all banks are subject.In fact, our company and its subsidiary banks, have always met the well-capitalized definitions.However, in late 2008 and early 2009, we sensed that economic and regulatory pressures were mounting, which would dictate that companies needed to maintain capital levels substantially higher than the defined “well-capitalized” amounts.As a result, in early 2009 we determined to participate in the Capital Purchase Program as designed by the U.S. Treasury Department, and accepted $33 million of additional capital through issuance of Preferred Stock.Our sense that capital requirements would increase has proven to be true.As an example, while the definition of “well-capitalized” for the Total Risk-Based Capital Ratio has not changed from 10% - regulators today routinely treat that as the “minimum” to be considered well-capitalized, and have an expectation that all of the banks and the holding company will exceed 12% on that ratio.Many companies, including a number of our peers here in Michigan, have had to significantly dilute the ownership of their existing shareholders by selling shares into the market at very low prices to achieve these new capital levels.Our decision to issue the preferred shares strengthened the balance sheet with low cost capital, assured us the capital to continue servicing our customers and communities, and avoided diluting our current shareholders ownership of the company at below market value.We closely monitor the capital markets and alternative sources of capital for the company, and will only issue new shares when we determine it is in the best interests of our shareholders to do so. Our performance during 2010, while not at our historical levels, underscores the value and benefits of our community banking model.We have continued to serve our customers and communities with distinction.Our loan quality, even though we are experiencing unprecedented losses – still compares favorably to most of our state wide peers. Our capital strength and liquidity have enabled us to continue to pursue quality lending opportunities.We have conservatively grown our balance sheet, re-invested in the company where growth opportunities exist, and positioned ourselves so that as Michigan and the national economies recover, we are poised to take advantage of opportunities as they develop. We emerged from 2010 stronger than we were in 2009, primarily because we adhered to the same principles that have proven successful for our company for many years. As we look forward to 2011 and beyond, we believe that our continued focus on community and customer will lead us to improved profitability; our practice of aggressively addressing credit issues as they arise will enable us to maintain asset quality superior to most of our peers; our dedication to developing our branch network’s core deposit gathering capability will build our net interest margin and liquidity; and our commitment to maintaining a strong level of capital, will all position us for future success. We are very proud that as the financial crisis unfolded over the past few years, the people of Firstbank Corporation understood the vital role our firm needed to play, and felt a deep responsibility to our many stakeholders. It is this sense of responsibility that enables us to focus on what really matters: taking care of our customers, helping the communities in which we operate, and protecting our company for the benefit of our shareholders.This is a testimony to the collective strength of our people, many of whom have worked tirelessly for months on end. Their dedication, commitment, professionalism and continued hard work have served our customers, our communities, and our company exceptionally well. We are fortunate to have great people in our company – and we thank each and every one of them for all of their efforts on behalf of Firstbank Corporation. I would also like to acknowledge the contributions of a long time board member who is retiring following this shareholders meeting in conformance with our retirement policy.Mr. David Roslund joined the board of Firstbank – Alma in March 1990, and was elected to the board of Firstbank Corporation in 1994.Dave has served in numerous board roles including Chairman of the Firstbank–Alma Audit Committee and as a member of both the Audit and Compensation Committees of the Corporation. He has been an active member of the mid-Michigan business community with extensive business interests in a variety of service and manufacturing companies. Dave has been a valuable and contributing member of the boards of both the Alma bank and the Corporation, and on behalf of the staff, all of our directors, and our shareholders I want to express our gratitude to Dave for his commitment and service to our company, and to wish he and Marge all the best in the future. Finally, I would like to thank our customers and our communities for entrusting us with their business and for allowing us to serve them. We stand strong and ready to serve their future needs. And I want to thank you, our owners, for your confidence and investment in Firstbank Corporation. Your support and encouragement are sincerely appreciated. Sincerely, /s/ Thomas R. Sullivan Thomas R. Sullivan President & Chief Executive Officer 2 Annual Report This 2010 Annual Report contains audited financial statements and a detailed financial review.This is Firstbank Corporation’s 2010 Annual Report to Shareholders. The report presents information concerning the business and financial results of Firstbank Corporation in a format and level of detail that we believe shareholders will find useful and informative.Shareholders who would like to receive even more detailed information than that contained in this2010Annual Report are invited to request our Annual Report on Form 10-K. Firstbank Corporation’s Form 10-K Annual Report filed with the Securities and Exchange Commission will be provided to any shareholder, without charge, upon written request.Requests should be addressed to Samuel G. Stone, Chief Financial Officer, Firstbank Corporation, 311 Woodworth Avenue, P.O. Box 1029, Alma, Michigan 48801-6029.Firstbank Corporation's Form 10-K Annual Report may also be accessed through our website www.firstbankmi.com 3 FINANCIAL HIGHLIGHTS Firstbank Corporation (In Thousands of Dollars, Except per Share Data) For the year: Interest income $ Net interest income Provision for loan losses Non-interest income Non-interest expense Net income Net income available to common At year end: Total assets Total earning assets Loans Deposits Other borrowings Common shareholders’ equity Total shareholders’ equity Average balances: Total assets Total earning assets Loans Deposits Other borrowings Common shareholders’ equity Total shareholders’ equity Per common share: (1) Basic earnings $ Diluted earnings $ Cash dividends $ Common shareholders’ equity $ Financial ratios: Return on average assets % Return on average common equity % Average equity to average assets % Average common equity to average assets % Dividend payout ratio on common stock % (1) All per share amounts are adjusted for stock dividends. The Company’s Form 10-K Annual Report filed with the Securities and Exchange Commission will be provided to any shareholder, without charge, upon written request. Requests should be addressed to: Samuel G. Stone, Chief Financial Officer, Firstbank Corporation, 311 Woodworth Avenue, P.O. Box 1029, Alma, Michigan 48801-6029 The Company’s Form 10-K may also be viewed through our web site at www.firstbankmi.com. 4 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The purpose of this section of the annual report is to provide a narrative discussion about Firstbank Corporation’s financial condition and results of operations. Please refer to the consolidated financial statements and the selected financial data presented in this report in addition to the following discussion and analysis. We also encourage you to read our Annual Report on Form 10-K filed with the U.S. Securities and Exchange Commission. RESULTS OF OPERATIONS Highlights Firstbank Corporation (“”We” or the Company”) had net income of $3.8 million for 2010 compared with $2.7 million in 2009, an increase of $1.1 million, or 40%. After payment of dividends on preferred stock, net income available to common shareholders was $2.1 million for 2010 compared with $1.2 million in 2009, an increase of $962,000 or 79%. Core banking activities continued to provide a solid basis for earnings as net interest income increased $2.7 million from 2009. Our loan loss provision was decreased to $13.3 million in 2010, compared with $14.7 million provided in 2009. The lower provision, while elevated compared with historical levels, was possible as delinquencies and non performing loan levels stabilized during the year. Mortgage gains decreased $1.6 million from the prior year as changes in regulations and higher rates slowed originations in the first half of the year. Mortgage rates, after increasing late in 2009, fell during the year and remained at historically low levels throughout the second half of 2010 allowing us the opportunity to re-finance many customers into more favorable loans, while also recording $5.9 million in gains on the sale of loans compared to the $7.6 million reported in 2009. We achieved a return on average assets of 0.25%, 0.19%, and 0.05% for 2010, 2009, and 2008, respectively. Total average assets increased $55 million in 2010, $37 million in 2009, and $173 million in 2008. Basic and diluted earnings per share were $0.27, $0.15, and $.10 for the same time periods. Return on equity was 2.56% in 2010, 1.86% in 2009, and 0.61% in 2008. While these profitability measures do not meet our expectations, the industry as a whole and the Michigan banking industry in particular are experiencing similar and even more substantial impacts on their performance. Net Interest Income Our core business is earning interest on loans and securities while paying interest on deposits and borrowings. In response to economic recession in the United States, the Federal Reserve maintained overnight interest rates at historically low levels of 0.00% to 0.25% for a second consecutive year. While these low short term rates allowed us to lower the rates we pay on certain deposit products, it also reduces the rates we are able to earn on variable rate loan products and rates charged on renewing fixed rate loans. The net interest spread, the difference between the interest rates charged on earning assets and the rate paid on interest bearing liabilities, grew steadily in each quarter of the year. As a result, our net interest margin increased in each quarter, ending the year with a net interest margin of 3.87% compared with 3.82% in 2009, and 3.80% in 2008. During 2010, our average loan to average deposit ratio was 92%, lower than the 107% in 2009 and 112% in 2008. The decreasing ratio is a result of both our improvement in attracting core deposits and shrinking loan balances. We maintain capital and funding capacity and a desire to expand lending; however, demand for quality loans is in our local economies is very low at this time. Net interest income increased in 2010 by $2.7 million as a combination of the higher net interest margin and a higher level of average earning assets improved earnings. Average interest earning assets increased $55 million from 2009 levels. The increase in interest earning assets was largely a result of higher balances in the investment portfolio, which rose by $82 million on average, more than offsetting a $69 million decrease in average loan balances. A critical task of management is to price assets and liabilities so that the spread between the interest earned on assets and the interest paid on liabilities is maximized while maintaining acceptable levels of risk. While interest rates on earning assets and interest bearing liabilities are subject to market forces, in general and in the short run, we can exert more control over deposit rates than earning asset rates. However, competitive forces and the need to maintain and grow deposits as a funding source place limitations on the degree of control over deposit rates. Interest bearing liabilities increased $42 million during the year, and the average rate paid on these liabilities fell by 52 basis points resulting in a decrease to interest expense of $5 million. 5 The following table presents a summary of net interest income for 2010, 2009, and 2008. Summary of Consolidated Net Interest Income Year Ended December 31, 2010 Year Ended December 31, 2009 Year Ended December 31, 2008 (In Thousands of Dollars) Average Balance Interest Average Rate Average Balance Interest Average Rate Average Balance Interest Average Rate Average Assets Interest Earning Assets: Taxable securities $ $ % $ $ % $ $ % Tax exempt securities(1) % % % Total Securities % % % Loans(1) (2) % % % Federal funds sold 1 % 0 % % Interest bearing deposits % % 60 % Total Earning Assets % % % Nonaccrual loans Less allowance for loan loss ) ) ) Cash and due from banks Other non-earning assets Total Assets $
